IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                        June 2000 Session

              STATE OF TENNESSEE v. SELINA G. HARRELSON

                       Appeal from the Circuit Court for Hardin County
                           No. 7749    C. Creed McGinley, Judge



                    No. W1999-00521-CCA-R3-CD - Decided July 28, 2000


The defendant, Selina G. Harrelson, was convicted of possession of one-half gram or more of
cocaine with intent to sell. She contends that the officer did not have probable cause to search the
truck with the drug detection dog; that the evidence is insufficient to show that she possessed crack
cocaine; and that the trial court should have imposed a sentence alternative to incarceration. We
hold that the defendant lacked a reasonable expectation of privacy in the truck to contest the search
and that, in any event, the officer had probable cause. We hold that the evidence is sufficient to
support the conviction and that the trial court properly sentenced the defendant to incarceration. We
affirm the judgment of conviction.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which JOE G. RILEY and ALAN E. GLEN ,
JJ., joined.

Stephanie L. Prentis, Savannah, Tennessee, attorney for appellant, Selina G. Harrelson.

Paul G. Summers, Attorney General and Reporter; Mark E. Davidson, Assistant Attorney General;
G. Robert Radford, District Attorney General; and John W. Overton, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                              OPINION

         The defendant, Selina G. Harrelson, appeals as of right her conviction by a Hardin County
jury for possession of one-half gram or more of cocaine with intent to sell, a Class B felony. The
trial court sentenced her as a Range I, standard offender to nine years to be served in the Department
of Correction. The defendant contends that the officer did not have probable cause to search the
truck in which he found the drugs; that the evidence is insufficient to show that she actually, jointly,
or constructively possessed crack cocaine; and that the trial court should have imposed a sentence
alternative to incarceration.
        A Hardin County deputy stopped a truck driven by Freddie Cunningham. After his drug
detection dog alerted on the truck and he discovered crack cocaine on the seat, the deputy arrested
Cunningham and the defendant, who was a passenger in the truck. The defendant filed a motion to
suppress the crack cocaine arguing that the officer lacked probable cause to conduct the warrantless
search of the truck.

         At the suppression hearing, Shane Fisher testified that in August 1998, he was a deputy with
the Hardin County Sheriff’s Department and that he worked with a trained and certified drug
detection dog. He said that on August 9th, he was on patrol when he encountered a pickup truck in
a curve driving on his side of the road. He said that he had to drive off the road to avoid being hit.
He admitted that the road was narrow but said that cars could still pass each other on the road. He
said that the road’s center-line was unmarked. He said that looking in his rearview mirror, he
noticed that one of the truck’s taillights was unlit. He stated that he turned around, activated his blue
lights, and stopped the truck. He stated that although it was fairly dark that night, there was a street
light seventy-five to one hundred yards from where he stopped the truck.

        Mr. Fisher testified that Freddie Cunningham was driving and that the defendant was a
passenger in the truck. He said that did not see or smell any drugs or alcohol when he approached
the truck. He said that he asked Mr. Cunningham to leave the truck. He said that he asked Mr.
Cunningham if there was anything illegal in the truck and that Mr. Cunningham replied there was
not. Mr. Fisher said that he explained to Mr. Cunningham that he was going to circle the truck with
his drug detection dog. He said that the dog alerted on the driver’s door. He said that he put the dog
back in his car and searched the truck. He said that when he opened the driver’s door, he saw a pill
bottle lying on the middle of the seat. He said that the bottle contained crack cocaine, and he
arrested Mr. Cunningham and the defendant for possession of a Schedule II substance for resell. The
trial court overruled the motion to suppress.

         Mr. Fisher testified to substantially the same account of events at trial. He said that when
he first approached the truck and asked for Mr. Cunningham’s driver license, both occupants seemed
nervous in that they were fidgeting and breathing deeply. He said that the defendant was alone in
the truck for one minute while he took Mr. Cunningham to the back of the truck. He said that both
Mr. Cunningham and the defendant were outside the truck when he investigated it with the drug
detection dog. He said that the pill bottle had no label and was leaning against a purse with a water
bottle and a few other items on the seat. He said that when he opened the pill bottle, he found forty
rocks of crack cocaine. He stated that a single rock generally sold for twenty dollars in that area,
making the crack cocaine in the bottle worth eight hundred dollars. He said that he asked Mr.
Cunningham and the defendant if the bottle contained crack and to whom it belonged, but they did
not answer. On cross-examination, he admitted that he wrote in his police report that Mr.
Cunningham had nodded his head when asked if he knew what was in the pill bottle.

         Agent Kaye Sherriff, a forensic scientist specializing in drug identification, testified that she
identified the substance in the pill bottle as 5.8 grams of crack cocaine. Diane Polk, the circuit court
clerk, testified that on November 30, 1998, the defendant failed to appear for her arraignment in this
case and that the court issued a capias for her arrest.

                                                   -2-
        Andrea Davidson testified that on April 2, 1999, she worked for the Hardin County Sheriff’s
Department. She said that she was on routine patrol when she recognized the driver of an
approaching vehicle as Freddie Cunningham. She said that she thought Mr. Cunningham’s female
passenger was the defendant, for whom she was looking because of a capias. She said that she
stopped the vehicle and told the female passenger that she believed her to be the defendant. She said
that the woman denied that she was the defendant, gave another name, and said that she was from
Memphis. Ms. Davidson said that when she asked Mr. Cunningham if the woman was the
defendant, he replied that he had nothing to say. She said that she asked the woman for
identification, but the woman said she did not have any. She said the woman told her that she had
injured her jaw and that Mr. Cunningham was taking her to a dentist. She said that the woman
claimed to be in pain and to have taken pain medication but that the woman seemed clear and alert.

        Ms. Davidson testified that although she thought that the woman was the defendant, the
defendant had changed her appearance. She said that she told them that they would have to wait
while another officer brought a jail intake card bearing the defendant’s picture in order for her to
identify the woman. She said that at that point, the woman admitted to being the defendant. Ms.
Davidson said that during the course of these events, she learned that the defendant was living with
Mr. Cunningham.

         The defendant testified that on the night of her arrest, she had a room at the Savannah Motel.
She said that she bought some cigarettes and was walking back to the motel when Freddie
Cunningham stopped and asked if she needed a ride. She said that she accepted the ride because she
decided to return to a friend’s house where she had washed clothes earlier that day and had left
laundry in the washing machine. She said they were near her friend’s house when an officer stopped
Mr. Cunningham. She said that the officer came to her side of the truck and asked Mr. Cunningham
for his identification and the truck’s registration. She said that Mr. Cunningham opened the glove
box and began searching through papers with a flashlight. She said that the officer told Mr.
Cunningham that he would call to check the registration instead.

         The defendant testified that the officer returned to Mr. Cunningham’s side of the truck and
asked him to get out. She said that the officer and Mr. Cunningham went to the back of the truck
and that a neighbor approached and spoke with the officer. She said that the officer asked her to get
out of the truck. He explained that he was going to bring the drug detection dog to the truck and that
if it alerted, he would have to search the truck. She said that the officer led the dog to the driver’s
side, where the dog went crazy. She said that the dog did not sniff the passenger’s side of the truck.
She said that the officer reached through the open door of the truck and then returned the dog to his
car. She said that the officer showed them a pill bottle and asked if they knew what it was. She said
that she told the officer that she didn’t know anything about it, but Mr. Cunningham nodded and said
that it was his. She said that, evidently, the officer had forgotten that they responded in this way.

         The defendant testified that Mr. Cunningham removed everything from the glove box and
laid it on the seat while searching for the registration. She said that her purse was next to her on the
seat. She said that the seat was covered with papers and that she did not see a pill bottle on the seat.
She said that she was alone in the truck for three or four minutes. She testified that she did not know

                                                  -3-
that the drugs were in the truck that night. She said that if she had known they were there, she would
have thrown them out the window when she had the chance. She admitted that she had been
addicted to drugs for several years. She said that she had lost everything because of her addiction.
She agreed that forty rocks was a lot of crack cocaine but denied ever selling drugs. She said that
in order to get drugs, she would go to a crack house and smoke with people she knew. She stated
that she also had a little money from babysitting.

        The defendant testified that she probably had been drinking before she was arrested. She said
that she was always nervous when stopped by the police but that she did not remember being
noticeably nervous that night. She said that she did not appear for her arraignment because she was
drunk and on drugs that day. She said that she was also drunk and on drugs the day she was stopped
by Officer Davidson. She said that she gave Officer Davidson a false name because she did not want
to go to jail. She said that all she thought about at that time was “partying.” She denied living with
Mr. Cunningham.

        Freddie Cunningham testified that he gave the defendant a ride on the night in question. He
said an officer stopped him for having a taillight out and that the officer asked him to step to the back
of the truck. He said that the defendant was alone in the truck for a while because a drunk person
appeared and began talking with the officer. He said that the drugs on the seat were his and that the
defendant did not know they were in the truck. He denied supplying the defendant with drugs or
money to buy drugs.

         Mr. Cunningham testified that he pled guilty to felonious possession of the cocaine found
in his truck. He said that he only vaguely remembered the judge asking him if he were guilty of
possessing the drugs because he was under a lot of pressure that day. He also said that he has a
mental disorder and that sometimes he does not remember things. He said that he did not remember
taking an oath to tell the truth on the day he pled guilty. He said that when he tried to say something
in his own defense at the plea hearing, the judge told him that he did not have anything else to say
because he had already signed his plea. Although the prosecutor quoted the statement from the
transcript of his guilty plea hearing, he said that he did not think that he told the judge that he was
not guilty of possessing the crack cocaine found in his truck but that another person was in the truck,
He stated that he did not remember agreeing that he was guilty of jointly possessing the crack
cocaine. He said that all he remembered was signing the plea agreement.

                        I. SUPPRESSION OF THE CRACK COCAINE

        The defendant contends that the trial court should have suppressed the crack cocaine that
Officer Fisher found in the truck because the officer did not have probable cause to search the truck
with the drug detection dog. She argues that although the officer claimed that he stopped the truck
for driving on the wrong side of the road and having a broken taillight, the road was narrow, they
passed the officer in a curve, and the area was dark with few streetlights. She states that the officer’s
only reason for using the drug detection dog was that she and Mr. Cunningham appeared nervous.
She claims that this did not give the officer probable cause for the warrantless search. The state
contends that the defendant has waived this issue by failing to include it in her motion for a new trial.

                                                  -4-
Alternatively, it argues that because the defendant was only a passenger in the truck belonging to
Mr. Cunningham, she had no reasonable expectation of privacy in the truck and cannot challenge
the search. Finally, the state contends that the officer properly stopped the truck when it forced him
off the road. It maintains that no further cause was needed for allowing the dog to sniff the truck
because a dog sniff is not a search. It argues that the dog’s alerting on the driver’s side of the truck
gave the officer probable cause to search the truck.

         The trial court denied the defendant’s motion to suppress the crack cocaine finding that the
officer properly stopped the truck based upon his undisputed testimony that he was almost forced
off the road by the truck. The court found that the officer investigated the truck with the drug
detection dog, which alerted on the driver’s door. It found that the officer then searched the truck
and found the drugs on the middle of the seat. Although the state challenged the motion to suppress
at the beginning of the hearing, arguing that the defendant lacked a reasonable expectation of privacy
in the truck, the trial court made no specific findings on this issue. Instead, the court simply found
that the stop was justified and that the drugs were admissible against the defendant because she was
a passenger in the truck.

        Initially, we note that the defendant included this issue in her amended motion for a new trial.
The trial court overruled both the motion for new trial and the amended motion in an order filed
November 1, 1999. The state’s contention that the issue is waived is without merit.

        A trial court's factual findings on a motion to suppress are conclusive on appeal unless the
evidence preponderates against them. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996); State v.
Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). The application of the law to the facts as
determined by the trial court is a question of law which is reviewed de novo on appeal. State v.
Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997). The defendant bears the burden of demonstrating that
the evidence preponderates against the trial court’s findings. Odom, 928 S.W.2d at 22-23.

       Under the Fourth Amendment of the United States Constitution and Article I, Section 7 of
the Tennessee Constitution, the constitutional limit upon the government’s intrusion into an
individual’s matters or activities, i.e., whether a “search” has occurred, depends upon whether the
individual had a reasonable expectation of privacy in those matters or activities. See California v.
Ciraolo, 476 U.S. 207, 211, 106 S. Ct. 1809, 1811 (1986); United States v. Jacobsen, 466 U.S. 109,
113, 104 S. Ct. 1652, 1656 (1984); State v. Roode, 643 S.W.2d 651, 652-53 (Tenn. 1982). A
defendant enjoys no reasonable expectation of privacy in a vehicle in which he or she is solely a
passenger and has no ownership interest. Griffin v. State, 604 S.W.2d 40, 43 (1980); see State v.
Burton, 751 S.W.2d 440, 446 (Tenn. Crim. App. 1988). In this case, the defendant testified that she
accepted a ride from Mr. Cunningham, who owned the truck. The defendant did not have a
reasonable expectation of privacy in the truck.

       Furthermore, the trial court properly found that the officer was justified in stopping the truck.
An automobile stop constitutes a seizure within the meaning of both the Fourth Amendment of the
United States Constitution and Article I, Section 7 of the Tennessee Constitution. See Michigan
Dep’t of State Police v. Sitz, 496 U.S. 444, 450, 110 S. Ct. 2481, 2485 (1990); State v. Pully, 863

                                                  -5-
S.W.2d 29, 30 (Tenn. 1993); State v. Binion, 900 S.W.2d 702, 705 (Tenn. Crim. App. 1994). The
police may stop a vehicle if they have reasonable suspicion based upon specific and articulable facts
that an occupant is violating or is about to violate the law. See United States v. Brignoni-Ponce, 422
U.S. 873, 881, 95 S. Ct. 2574, 2580 (1975); State v. Watkins, 827 S.W.2d 293, 295 (Tenn. 1992);
Hughes v. State, 588 S.W.2d 296, 305 (Tenn. 1979). In this case, the officer testified that Mr.
Cunningham’s truck forced him off the road. He stated that when he looked at his rearview mirror,
he noticed that one of the truck’s taillights was not illuminated. Driving any vehicle “outside of the
proper lane provided for that purpose and in the proper direction and to the right of the central
dividing curb, separation section, or line” is a Class C misdemeanor. Tenn. Code Ann. § 54-16-
108(a)(3), (b). Every truck manufactured after January 1, 1968, must have two operating taillights,
and the failure to do so is a Class C misdemeanor. Tenn. Code Ann. § 55-9-402(b)(1), (c), (e). The
officer saw Mr. Cunningham’s truck traveling outside of its lane with one operating taillight. This
observation gave the officer reason to suspect that the driver was violating the traffic laws.

         The defendant argues that the officer’s perception that she and Mr. Cunningham were
nervous did not provide probable cause for the officer to search the truck with the drug detection
dog. A “canine sweep around the perimeter of a vehicle which has been legally detained does not
constitute a search, and thus, does not require probable cause or reasonable suspicion so long as the
duration of the canine sweep does not exceed the time necessary for the traffic stop.” State v. Dennis
R. England, No. M1997-00254-SC-R11-CO, Sumner County, slip op. at 8 (Tenn. May 30, 2000) (for
publication). In this case, the defendant testified that the officer called to check Mr. Cunningham’s
registration, asked Mr. Cunningham to step to the rear of the truck, and subsequently asked her to
get out of the truck. She testified that the officer then brought the drug detection dog from his car
to the truck. The record contains no evidence that the defendant was unreasonably detained by the
officer’s permitting the dog to sniff the truck.

        In order to find that an officer had probable cause based upon a positive alert by a trained
drug detection dog, the trial court must make factual findings regarding the dog’s reliability.
England, slip op. at 7. In making this finding, the trial court may consider the dog’s training, the
dog’s record of false negative and false positive alerts, the officer’s training, and the officer’s
experience with this particular dog. Id. At the suppression hearing, the officer testified that he and
the drug detection dog both attended the training required for certification. At trial, the officer
elaborated upon this testimony, stating that the dog is a Dutch shepherd and was first certified in
December 1997 by the Huntsville, Alabama Police Department, which is a designated training area
of the United States Police Canine Association. He stated that the National Narcotic Detector Dog
Association certified the dog in May 1998. He said both organizations re-certify the dog annually.
The trial court did not have the benefit of our supreme court’s holding in England, requiring that it
make findings regarding the drug detection dog’s reliability. Nevertheless, in reviewing the record,
we have discovered no evidence that preponderates against the trial court’s implicit determination
that the dog and officer were trained and reliable. The dog’s alert on the driver’s door gave the
officer probable cause to search the truck’s interior, especially in light of the defendant’s and Mr.
Cunningham’s nervous demeanor. The trial court properly admitted the crack cocaine.

                           II. SUFFICIENCY OF THE EVIDENCE

                                                 -6-
        The defendant contends that the evidence is insufficient to show that she actually, jointly,
or constructively possessed the crack cocaine. She argues that her only connection to the drugs was
her presence as a passenger for a brief time in the truck owned by Mr. Cunningham. She further
points to Mr. Cunningham’s testimony that the drugs were his and that she did not know that the
drugs were in the truck. The state contends that the evidence is sufficient.

        Our standard of review when the sufficiency of the evidence is questioned on appeal is
“whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). This means that we do not reweigh the
evidence but presume that the jury has resolved all conflicts in the testimony and drawn all
reasonable inferences from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d
542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

        A conviction for cocaine possession may be based upon either actual or constructive
possession. State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987). “Before a person can
be found to constructively possess a drug, it must appear that the person has ‘the power and intention
at a given time to exercise dominion and control over . . . [the drugs] either directly or through
others.’” Id. (citations omitted) (brackets in original). Standing alone, a defendant’s mere
association with a person who possesses drugs or presence in a place where drugs are found is
insufficient to establish constructive possession. Id.

        Viewed in the light most favorable to the state, the evidence in this case shows more than the
defendant’s association with Mr. Cunningham or her presence in Mr. Cunningham’s truck. The
officer testified that the defendant was very nervous and fidgety when he stopped the truck. The
officer found the pill bottle containing the crack cocaine next to the defendant’s purse. The
defendant admitted her addiction to crack cocaine. The defendant failed to appear for her
arraignment in this case and subsequently attempted to elude Officer Davidson by giving a false
name. Mr. Cunningham’s testimony that the cocaine belonged to him and that the defendant knew
nothing about it was impeached by his statement from his guilty plea hearing, incriminating the
defendant for the drugs found in his truck. The defendant emphasizes her testimony that she did not
know about the drugs and that she had the opportunity to throw the drugs out of the truck had she
known about them. The jury obviously rejected this testimony. The evidence is sufficient to support
the defendant’s conviction for possession of cocaine with intent to sell.

                                          III. SENTENCE

        The defendant contends that the trial court erred in sentencing her to incarceration rather than
community corrections or probation. She argues that she has a serious drug and alcohol problem for
which she needs treatment. Furthermore, she claims that the state failed to show why confinement
is necessary in her case and why she should not receive an alternative sentence. The state contends
that the trial court properly sentenced the defendant to confinement due to her prior criminal history.



                                                  -7-
       The defendant’s presentence report reveals that the then thirty-seven-year-old defendant was
divorced and resided with her two minor children before she was taken into custody. The
defendant’s prior record consists of a May 1997 conviction for driving on a revoked license, a
January 1995 federal conviction pursuant to the defendant’s guilty plea to counterfeiting, and an
April 1989 conviction pursuant to a guilty plea to possession of cocaine in Mississippi. An
addendum to the presentence report reveals that the defendant completed the eleventh grade and
obtained her GED in 1978. The defendant reported that she began using alcohol and drugs as a
teenager. She admitted that she used alcohol daily and cocaine daily or weekly. She listed her
employment history as babysitting and housekeeping. She stated that she had worked in a janitorial
business and for Kmart.

        The trial court found that the defendant was a Range I offender with a sentencing range of
eight to twelve years. The court applied Tenn. Code Ann. § 340-35-114(1) to enhance the
defendant’s sentence to ten years, finding that she had a previous history of criminal convictions
beyond those necessary for her range. It reduced the sentence to nine years because one of her prior
convictions was very remote. It found no mitigating factors. The court found that due to her nine-
year sentence, the defendant was not eligible for probation. Although it acknowledged that the
defendant’s apparent drug problem could qualify as a special need, the trial court found that the
defendant was not an appropriate candidate for community corrections because of her prior felony
convictions. The court found that the defendant needed alcohol and drug treatment in the
Department of Correction.

        Appellate review of sentencing is de novo on the record with a presumption that the trial
court's determinations are correct. Tenn. Code Ann. § 40-35-401(d). As the Sentencing
Commission Comments to this section note, the burden is now on the defendant to show that the
sentence is improper. This means that if the trial court followed the statutory sentencing procedure,
made findings of fact that are adequately supported in the record, and gave due consideration and
proper weight to the factors and principles that are relevant to sentencing under the 1989 Sentencing
Act, we may not disturb the sentence even if a different result were preferred. State v. Fletcher, 805
S.W.2d 785, 789 (Tenn. Crim. App. 1991).

        However, “the presumption of correctness which accompanies the trial court's action is
conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). In this respect, for the purpose of meaningful appellate review,
        the trial court must place on the record its reasons for arriving at the final sentencing
        decision, identify the mitigating and enhancement factors found, state the specific
        facts supporting each enhancement factor found, and articulate how the mitigating
        and enhancement factors have been evaluated and balanced in determining the
        sentence. T.C.A. § 40-35-210(f) (1990).

State v. Jones, 883 S.W.2d 597, 599 (Tenn. 1994).



                                                 -8-
        In conducting a de novo review, we must consider (1) the evidence, if any, received at the
trial and sentencing hearing, (2) the presentence report, (3) the principles of sentencing and
arguments as to sentencing alternatives, (4) the nature and characteristics of the criminal conduct,
(5) any mitigating or statutory enhancement factors, (6) any statement that the defendant made on
his own behalf and (7) the potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102,
-103, -210; see Ashby, 823 S.W.2d at 168; State v. Moss, 727 S.W.2d 229 (Tenn. 1986).

         The defendant challenges the manner of service of her sentence. As a Range I, standard
offender convicted of a Class B felony, the defendant is not presumed to be a favorable candidate
for alternative sentencing options. See Tenn. Code Ann. § 40-35-102(6). As noted by the trial court,
she is not eligible for probation due to her nine-year sentence. Tenn. Code Ann. § 40-35-303(a).
The defendant does meet the minimum criteria for a sentence to the community corrections program
because she would otherwise be sentenced to incarceration; she was convicted of a non-violent,
drug-related felony; she did not use or possess a weapon in the commission of the offense; she has
no pattern of violent offenses or behavior; and she was not sentenced to incarceration or on escape
at the time of sentencing. Tenn. Code Ann. § 40-36-106(a)(1)-(6). Meeting these minimum criteria
does not guarantee a defendant admission to the community corrections program. Instead, these
criteria are minimum standards to guide the trial court on which defendants should be considered
for this program. Tenn. Code Ann. § 40-36-106(d).

        A sentence of confinement should be based on the need to protect society by restraining a
defendant with a long history of criminal conduct, to avoid depreciating the seriousness of the
offense, or to deter effectively others who are likely to commit similar offenses. Tenn. Code Ann.
§ 40-35-103(1)(A)-(C); see Ashby, 823 S.W.2d at 169. Furthermore, the defendant’s potential for
rehabilitation or lack thereof should be examined when determining whether an alternative sentence
is appropriate. Tenn. Code Ann. § 40-35-103(5). The evidence does not preponderate against the
trial court’s finding that the defendant’s history of convictions required a sentence of confinement.
We also note that the defendant’s admitted used of cocaine on a weekly basis constitutes criminal
conduct. Her continued abuse of drugs and alcohol despite a prior conviction for possession of
cocaine and despite her arrest in this case reflects poorly upon her amenability to rehabilitation. The
trial court did not err in denying the defendant a sentence alternative to confinement.




       Based upon the foregoing and the record as a whole, we affirm the judgment of conviction.



                                                       ___________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -9-